Title: To George Washington from Timothy Pickering, 19 August 1797
From: Pickering, Timothy
To: Washington, George



Sir,
Philadelphia Augt 19 1797.

After messages without number, Mr Anthony has brought me your copying press with the new brass rollers, for which he has charged ten dollars more than he at first mentioned as the probable price. The reason he assigns, is the greater weight of brass,

increasing the founders bill to twenty one dollars. I have paid him, and inclose his receipt for $35, after endeavouring to reduce his demand.
The journals of congress are neatly bound as well as the laws, and are ready to be forwarded by the first conveyance: I suppose the best will be by water, which I shall enquire for.
Some gentleman in France (I suspect it may be Thomas Adams, who went to the Hague as secretary to his brother John) has written from Paris a letter to his friend in Boston, representing a material change in the French Government toward the U. States, and mentioning the opinion formed by the first advocates (or lawyers) in Paris on the printed letter to General Pinckney which last January was laid before Congress, vindicating the Government of the U. States against Mr Adet’s accusations. The extract from the letter you must have seen published in the Philadelphia papers of the present week, as copied from the Boston papers. Presuming it to have been written by Mr T. Adams, I rely on the correctness of its information. What he says of opinions formed and effects produced by the printed letter to Genl Pinckney is confirmed by the General himself, in a letter dated at the Hague the 5th of June, of which I have the pleasure to inclose an extract.
The same letter also countenances the report of the expected dismission of a number of the French ministers, for their peculations & corrupt practices. He particularly mentions the ministers of finance and marine, whose transactions are undergoing a severe scrutiny. A member of the Council of 500 has denounced the Minister of marine for a contract with a commercial house at Nantes for 60,000 quintals of wheat at 21 livres a quintal, for which the money was paid at the public treasury, where the contract and receipt were lodged. Afterwards, the Minister agreed to take only 40,000 quintals, the contractors paying the price of the other 20,000 quintals to the Minister’s private Cashier. This is the charge, which is under investigation. A pretty speculation! the 20,000 quintals, at 21 livres, amount to 70,000 French crowns!
It cannot be true that General Pinckney was invited to Paris—if he had told it to the captain of the vessel arrived at Alexandria, the General certainly would have suspended his dinner (for the newspaper says it was at dinner with the captain that he mentioned it) to have dropped me one line on so material a fact. It was by this same Alexandria vessel that I recd the General’s letter of June 5.

With regard to the disposition of the legislature, General Pinckney says what I have added to the inclosed extract.
I am informed that Genl Kosiuski arrived here last evening. I am very respectfully Sir, Yr obt Servant

T. Pickering

